ARMSTRONG, J.,
dissenting.
I dissent from the majority’s decision to affirm the dismissal of plaintiffs habeas corpus petition. The majority concludes that plaintiff was “voluntarily absent” from state custody while he served time in federal prison and, therefore, that he was not entitled to credit on his state sentence for his time in federal custody. The majority reaches that conclusion by misconstruing the Supreme Court’s test for voluntary absence under ORS 137.370(3) (1977). Because I conclude that the proper test for voluntary absence turns on whether the state permitted the absence and because the state did so here, I would hold that plaintiff was not voluntarily absent from state custody while he served his federal sentence. Consequently, I would hold that he is entitled to habeas corpus relief.
The majority correctly cites Strong v. Gladden, 225 Or 345, 358 P2d 520 (1961), for the proposition that the term “voluntarily absent” in ORS 137.370(3) (1977) means “unlawfully absent.” 165 Or App at 369-71 (citing Strong, 225 Or at 350-51). By giving the term that meaning, the court made the statute focus on whether the state has permitted a prisoner to be absent from state custody and not on whether the prisoner’s volitional acts have caused him to be absent.
Plaintiff committed the federal crimes for which he was incarcerated while he was on transitional leave as a prelude to his release from prison on parole. Federal officials *373arrested plaintiff for those crimes when plaintiff appeared at the state parole office to sign documents that would have placed him on parole. The state necessarily cooperated in that arrest, because, without state cooperation, the federal officials could not have been present to arrest plaintiff when he appeared in the state office. Instead of permitting the federal arrest, the state had the authority to take plaintiff into custody and to return him to prison to continue serving his state sentence, on the ground that his commission of the federal crimes made it inappropriate to release him on parole from his state sentence. See OAR 291-115-043 (1983). Had that occurred, the federal government would have been required to use the Agreement on Detainers to obtain custody of plaintiff from the state in order to prosecute him for the federal crimes, with the result that plaintiff would have been entitled to complete service of his state sentence before beginning to serve his federal sentence. See ORS 135.775, Arts II, IV&V.
While the crimes that led to plaintiffs incarceration in federal prison and, hence, his absence from state prison were his volitional acts, the state made a choice to permit him to serve the federal sentence before requiring him to complete liis state sentence. Because the state chose to allow plaintiff to be in federal rather than state custody, it is not correct to conclude, as the majority does, that plaintiff was unlawfully absent from state custody while he was in federal custody.
The majority claims that plaintiffs situation is indistinguishable from one in which a prisoner escapes from state custody, commits a crime in another state, and serves prison time for that crime in the other state before being returned to Oregon to complete his Oregon sentence. 165 Or App at 371-72. There is, in fact, a difference between the majority’s hypothetical case and this one. In the former, the state would play no role in the decision whether the escapee would serve prison time in the other state before completing his Oregon sentence. His absence from Oregon custody while serving time in the other state truly would be unlawful from Oregon’s perspective, because he would remain an escapee from that custody until returned to Oregon. Here, in contrast, the state *374chose to permit plaintiff to serve time in federal prison before completing his state sentence. That is a crucial distinction.
In fact, the proper analogy to this case is one in which a state prisoner commits a federal crime, such as conspiracy to smuggle drugs into the United States, while incarcerated in an Oregon prison. The prisoner is then transferred by the state to federal custody for trial pursuant to the Agreement on Detainers. In that circumstance, the prisoner’s unlawful acts would lead to his absence from state custody while participating as a defendant in the federal trial, but his absence from state custody while doing that would be completely lawful. Therefore, he would be entitled to credit on his state sentence for his time in federal custody notwithstanding the fact that his absence from state custody was the product of his unlawful acts. See ORS 135.775, Art V(f) (1983). So, too, is plaintiff entitled to credit on his state sentence for the time that he spent in federal custody. Because that credit would entitle him to release from state custody, I respectfully dissent from the majority’s decision to affirm the dismissal of plaintiffs habeas corpus petition.